DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claim [7] recites the limitation the limitation” the brightness information of each of the plurality of blocks” without first reciting “a brightness information of each of a plurality of blocks” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

3. Claim [8] fails to cure a deficiency of claim 7 thus rejected by the same reasoning.

Allowable Subject Matter
4. Claims [1-6, and 9-20] are allowed.
5. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1, none of the prior arts on the record teaches or reasonably suggests:
an image processing apparatus comprising: a priority region which is decided based on the first white balance related information and the second white balance related information and for which a condition of a dynamic range expansion process to be performed on the captured 
Claims 2-6 and 9-20 are allowed due to their direct or indirect dependency on claim 1.
 Claims [7-8] will also be allowed if they are re-written by overcoming the above 112(b) rejection.

6.  The following are the closest prior arts found:
 The reference to Prabhudesai et al (US. PAT. No. 9,218,653) discloses: A method and apparatus are provided for enhancing the local dynamic range of an image using the contents of exposure bracketed image set without affecting overall dynamic range of the image. The method allows a user to select at least one region of a reference image for enhancement after receiving the reference image from the user. Further the method comprises segmenting the reference image by using exposure weights, and selects an enhancement support image from an exposure bracketed image set. Furthermore the method determines weight maps of reference and enhancement support images and generates dynamic range enhanced reference image using determined weight maps. In abstract.
 
The reference To Ashida (US.  PAT. No. 7,129,980) discloses :- The compensation unit (34) divides photographed image of object depending on predetermined brightness values. The image is classified by color classification circuit (28) and maintains common color to image areas having same brightness. The classified image is displayed. By operating switch (40), specific area of displayed image to be compensated is selected and the image is corrected. In abstract.
Conclusion

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698